                Case 3:19-cv-05941-WHA Document 29 Filed 12/17/19 Page 1 of 2




 1    JOSEPH W. COTCHETT (SBN 36324)
      jcotchett@cpmlegal.com
 2    PAUL “PETE” N. McCLOSKEY (SBN 24541)
      rumseyfarm@aol.com
 3    ERIC J. BUESCHER (SBN 271323)
      ebuescher@cpmlegal.com
 4    SARVENAZ “NAZY” J. FAHIMI (SBN 226148)
      sfahimi@cpmlegal.com
 5    COTCHETT, PITRE & McCARTHY, LLP
 6    San Francisco Airport Office Center
      840 Malcolm Road
 7    Burlingame, CA 94010
      Telephone: (650) 697-6000
 8    Facsimile: (650) 697-0577

 9    Attorneys for Plaintiffs Save The Bay, Committee for Green Foothills,
      and Citizens’ Committee to Complete the Refuge
10
      ALLISON LAPLANTE (admitted pro hac vice)
11    laplante@lclark.edu
      JAMES SAUL (admitted pro hac vice)
12    jsaul@lclark.edu
      EARTHRISE LAW CENTER
13    Lewis & Clark Law School
      10015 S.W. Terwilliger Boulevard
14    Portland, OR 97219
      Telephone: (503) 768-6894
15    Facsimile: (503) 768-6642
16    Attorneys for Plaintiff San Francisco Baykeeper
      Additional Counsel Listed on Signature Page
17
                                           UNITED STATES DISTRICT COURT
18
                         NORTHERN DISTRICT OF CALIFORNIA
19     SAN FRANCISCO BAYKEEPER, et al.,   Case No. 3:19-cv-05941-WHA
20
                             Plaintiffs,
21                   v.                                     CERTIFICATION OF INTERESTED
22     U.S. ENVIRONMENTAL PROTECTION                        ENTITIES OR PERSONS
       AGENCY, et al.,
23                                                          Initial CMC Date: 01/02/2020
                                                            Time: 11:00 am
24                            Defendants.                   Courtroom: 12
25                                                            450 Golden Gate Ave., San Francisco
                                                            Judge: Hon. William H. Alsup
26                                                          Trial Date: None set
                                                            Action Filed: September 24, 2019
27
28
29
     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                     Civil No. 3:19-cv-05941-WHA
30
31
                 Case 3:19-cv-05941-WHA Document 29 Filed 12/17/19 Page 2 of 2




 1           Pursuant to Civil Local Rule 3-15, the undersigned certifies that as of this date, other than
 2    the named parties, there is no such interest to report.
 3
 4    DATE: December 17, 2019                                   Respectfully Submitted,
 5                                                              SAN FRANCISCO BAYKEEPER
 6
 7                                                              /s/ Nicole C. Sasaki

 8                                                              Allison M. LaPlante
                                                                James N. Saul
 9                                                              EARTHRISE LAW CENTER
                                                                Lewis & Clark Law School
10
                                                                Nicole C. Sasaki
11                                                              SAN FRANCISCO BAYKEEPR, INC.
12                                                              Attorneys for Plaintiff
                                                                SAN FRANCISCO BAYKEEPER
13
      Additional Counsel:
14
      NICOLE C. SASAKI (SBN. 298736)
15    nicole@baykeeper.org
16    SAN FRANCISCO BAYKEEPER, INC.
      1736 Franklin Street, Suite 800
17    Oakland, California 94612
      Telephone: (510) 735-9700
18    Facsimile: (510) 735-9160

19    Local Counsel for Plaintiff San Francisco Baykeeper

20
21
22
23
24
25
26
27
28
29
     CERTIFICATION OF INTERESTED ENTITIES OR PERSONS                            Civil No. 3:19-cv-05941-WHA
30
31
